Appeal from a judgment of the Supreme Court at Special Term, entered May 18, 1976 in Washington County, which granted petitioner’s application in a proceeding pursuant to CPLR article 78. Petitioner was an inmate at the Great Meadow Correctional Facility who was transferred to an elderly and handicapped unit at the Fishkill Correctional Facility because of his epileptic disability. He was returned to Great Meadow in February of 1976 upon the December 17, 1975 recommendation of a Dr. Rigney from Fishkill *998that his epilepsy was under complete control when he took medication. However, petitioner’s seizures persisted and the staff physician at Great Meadow, together with an attending psychiatrist, again requested that he be transferred to Fishkill. When that request was denied, this proceeding was instituted and, following a hearing, Special Term directed that petitioner be transferred to the Fishkill Correctional Facility. We agree with this determination and affirm its judgment. Although transfers between various institutions are generally matters of discretion for resolution by the respondent, the medical testimony adduced at the hearing sufficed to demonstrate that it would be an arbitrary abuse of that discretion to refuse petitioner’s transfer to Fishkill. It appears that respondent gave inordinate weight to the earlier medical report and administrative convenience in rejecting the instant request without adequately considering petitioner’s present condition. Judgment affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Larkin, JJ., concur.